Citation Nr: 1401181	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hearing loss of the right ear has been received.

2.  Entitlement to service connection for hearing loss of the right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO reopened a claim for hearing loss of the right ear, but then denied service connection for hearing loss of the right ear, on the merits, as well as service connection for tinnitus.  In December 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in April 2010. 

Although the RO reopened the claim for service connection for hearing loss of the right ear, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision regarding the request to reopen-the Board has characterized the appeal as to hearing loss as encompassing the first and second matters set forth on the title page.

A review of the Virtual VA claims processing system reveals additional documents pertinent to the claims on appeal that have not been reviewed by the RO.

The Board's decision to reopen the claim for service connection for hearing loss of the right ear is set forth below.  The reopened claim for service connection for hearing loss, and the claim for service connection for tinnitus is addressed in the remand following the order; these matters are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  In a July 2003 decision, the Board denied the claim for service connection for hearing loss of the right ear.  

2.  New evidence associated with the claims file since the July 2003 denial relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss of the right ear, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The Board's July 2003 denial of the claim for service connection for hearing loss of the right ear is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  As additional evidence received since the Board's July 2003 denial is new and material, the criteria for reopening the claim for service connection for hearing loss of the right ear are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

With respect to the request to reopen, as the Board is granting this claim, all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Petition to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Historically, the Veteran's claim for service connection for hearing loss of the right ear was initially denied in a September 1997 RO decision.  After appealing the decision, the Veteran was denied service connection in a July 2000 Board decision.  The Veteran then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the July 2000 Board decision and remanded the claim.   In July 2003, the Board denied the claim for service connection.  

The pertinent evidence considered by the Board in July 2003 consists of the Veteran's service treatment records (STRs), medical records from Providence Hospital, reports of June and July 2002 VA examinations, and the transcript of a May 2000 hearing.  Based on this evidence, the Board denied the claim, finding that no link between the Veteran's hearing loss and service was shown.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the Board's July 2003 denial of the claims is final as to the evidence then of record, and is not subject to revision on the same factual basis.  Id. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Veteran requested that VA reopen the previously-denied claims for service connection in June 2009.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's July 2003 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Pertinent evidence added to the claims file since the July 2003 Board decision includes reports of VA audiology examinations and medical records, as well as various written statements ;provided by the Veteran and his representative.

Considering the above-described evidence in light of evidence already of record, the  Board finds that the evidence provides a basis for reopening the claim for service connection for hearing loss of the right ear.  At the time of the July 2003 Board decision, there was no evidence which sufficiently related any current hearing loss of the right ear to service.  Rather, a VA audiologist and medical examiner found that the Veteran's hearing loss was the result of a right ear modified radical mastoidectomy (surgery for cholesteatoma) which occurred in 1976, after service.  The opinions were based, in part, upon the examiners' assessment of when symptoms of the cholesteatoma began, and the conclusion that it was unlikely that cholesteatoma began in service.  The additionally received evidence includes the report of a September 2009 audiology evaluation which reflects the Veteran's reported history of experiencing pain, infection, and drainage during and after service.  Although such complaints are not documented  in the Veteran's in- or post-service treatment records, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 513.

The Board finds that the above-described evidence is "new" in that it was not before agency decision makers at the time of the July 2003 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it reflects continued hearing problems and at least suggests that the Veteran may have experienced symptoms of cholesteatoma during service, the surgery for which resulted in his conductive hearing loss.  Hence, this evidence,, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss and, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hearing loss of the right ear are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for hearing loss of the right ear has been received, and to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran underwent VA ear disease examination in July 2002 for the purpose of obtaining competent information regarding the existence and etiology of his current bilateral hearing loss disability.  The VA examiner diagnosed the Veteran with residual conductive hearing loss of the right ear due to a modified radical mastoidectomy.  The mastoidectomy was performed in 1976 to treat the Veteran's cholesteatoma.  The July 2002 examiner opined that it was most unlikely that surgery from cholesteatoma in the right ear in 1976 could be "traced back" to his service.  The examiner further opined that he "did not feel" that the Veteran's cholesteatoma had its onset during the Veteran's military service. 

The Veteran was afforded a VA audiology examination in September 2009.  As reflected in the evaluation report, testing results reveal that the Veteran has current hearing loss of the right ear which meets VA's definition of a hearing loss disability.  See 38 C.F.R. § 3.385.  The examiner noted the Veteran's assertion that he was exposed to in-service acoustic trauma from weapons fire during combat, that his current hearing loss began in-service, and that his hearing loss continued for many years after service.  The September 2009 VA examiner opined that the Veteran's right ear hearing loss was not caused by or a result of in-service acoustic trauma because the Veteran's STRs showed hearing within normal limits in the right ear and because the nature/configuration of the hearing loss was not consistent with acoustic trauma. 

However, the record does not include a competent opinion reflecting full consideration of the Veteran's report of experiencing a recurring ear condition-to include ear pain, infections, and drainage-during and after service.  The Board finds that the Veteran's reported symptoms of an ear condition constitute competent of evidence of such.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, because medical evidence indicates that the Veteran has conductive (not sensorineural, or noise-induced) hearing loss  resulting from post-service surgery for a condition deemed to have manifested post-service, and the Veteran's assertions indicate that he experienced possible symptoms of such condition during service, such assertions must be considered and discussed by an appropriate provider.  In rendering a medical etiology opinion, the examiner should also address the Veteran's current assertions of continuity of symptoms of diminished hearing and ringing in his ears since service     

As for tinnitus, the September 2009 VA examiner indicated that the Veteran then denied tinnitus.  However, a review of the Virtual VA claims processing system reveals additional VA treatment records pertaining to the Veteran's tinnitus.  Specifically, VA treatment records dated in December 2010 and January 2011 include notations  that the Veteran complains of tinnitus and has had tinnitus in the past.  These records were associated with the claims file in January 2012 and have not been considered by the RO, and neither the Veteran nor his representative submitted a waiver of initial RO review of the evidence.  See 38 C.F.R. § 20.1304 (2013).  It follows, then, that such evidence should be considered by the RO, in the first instance.  Prior to that, however , the Board also finds that such evidence should be considered by an appropriate professional in addressing the relationship, if any, between any current tinnitus and service.
Thus, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician or audiologist.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of his claims-particularly, the reopened claim. See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in these claims, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records. 

As for VA records , the paper claims file currently includes outpatient treatment records from the VA Medical Centers (VAMCs) in Biloxi, Mississippi (dated July 1998 to June 2009).  Virtual VA includes additional treatment records from VAMCs in Biloxi, Mississippi; Mobile Alabama; and Pensacola, Florida (dated August 2003 to October 2011 and September 2001 to January 2012).  However, additional records from these facilities may exist.  In addition, the paper claims file indicates that the September 2009 VA audiology examination was conducted in Biloxi, Mississippi; however, Virtual VA and the Veteran's April 2010 Form 9 indicate that a September 2009 VA audiology examination was conducted in Pensacola, Florida.  When developing the claims file, the RO should clarify where the September 2009 examination was conducted and whether the Veteran was afforded any other examinations, the reports of which  have not been considered by the RO or associated with the claims file. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the RO must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims  remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A.  § 5103(b)(3) (West 2002 & Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal  The RO's adjudication of the claims should include consideration of all evidence added to the claims file since the last adjudication.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran (to include a September 2009 audiology examination report) from VA medical centers in Biloxi, Mississippi; Mobile, Alabama; and Pensacola, Florida.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND and paper copies of relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

With respect to the Veteran's conductive hearing loss of the right ear, and his claimed tinnitus, for each disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability had its onset during service or is otherwise medically-related to service.. 

In providing the requested opinions, the physician should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions.  In particular, the examiner should note the Veteran's report of in-service ear pain, infection, and drainage, and address the significance, if any of these symptoms with respect to the post-service assessment of cholesteatoma, for which the Veteran underwent a modified radical mastoidectomy in 1976.  The examiner should also consider and discuss the Veteran's assertions as to continuity of symptoms of diminished hearing and ringing in the ears during and since service. . 

If the examiner finds reason to question the credibility of the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination findings, along with complete rationale for the conclusions reached, should be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matters remaining on appeal.

If the Veteran fails, without good cause, to report to the VA examination, in adjudicating the claims-in particular, the reopened claim for service connection for hearing loss-apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


